Exhibit 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of April 28, 2011 between
CASUAL MALE RETAIL GROUP, INC., a Delaware corporation with an office at 555
Turnpike Street, Canton, Massachusetts, 02021 (the “Company”), and SEYMOUR
HOLTZMAN (the “Executive”) having an address at 306 Chilean, Palm Beach, FL
33480-4632.

WITNESSETH:

WHEREAS, the Executive was made an employee of the Company by resolution of the
Board of Directors on May 25, 2001. The Executive has been a director since
April 7, 2000 and the Chairman of the Board since April 11, 2000 and has served
in that role continuously since that date;

NOW, THEREFORE, in consideration of the promises and the mutual promises,
representations and covenants herein contained, the parties hereto agree as
follows:

 

  1. EMPLOYMENT

The Company hereby employs Executive and Executive hereby accepts such
employment, subject to the terms and conditions herein set forth. Executive
reports to the Board of Directors of the Company (the “Board of Directors”).

 

  2. TERM

The term of employment under this Agreement (the “Term of Employment”) shall be
effective as of the date above written (the “Effective Date”) and shall continue
until April 29, 2013, subject to prior termination in accordance with the terms
hereof. Commencing April 29, 2012, this Agreement shall automatically be
extended for an additional one (1) year term on each anniversary date of the
Effective Date unless either party shall give the other at least ninety
(90) days written notice prior to such anniversary date that it will not extend
the Term of Employment.

 

  3. COMPENSATION

During the Term of Employment, as compensation for the employment services to be
rendered by Executive hereunder, the Company agrees to pay to Executive, and
Executive agrees to accept, an annual base salary of Twenty-Four Thousand and
00/100 Cents ($24,000.00), payable in equal bi-weekly installments in accordance
with Company’s payroll practice.

 

  4. EXPENSES

The Company shall pay or reimburse Executive, in accordance with the Company’s
policies and procedures and upon presentment of suitable vouchers, for all
reasonable business and travel expenses, which may be incurred or paid by
Executive during the Term of Employment in connection with his employment
hereunder. Executive shall comply with such restrictions and shall keep such
records as the Company may reasonably deem necessary to meet the requirements of
the Internal Revenue Code of 1986, as amended from time to time, and regulations
promulgated thereunder.



--------------------------------------------------------------------------------

  5. OTHER BENEFITS

(a) During the Term of Employment, Executive shall be entitled to participate in
and receive any benefits customarily provided by the Company to its management
(including any profit sharing, pension, 401(k), short and long-term disability
insurance, medical and dental insurance and group life insurance plans in
accordance with and subject to the terms of such plans, including, without
limitation, any eligibility requirements contained therein), all as determined
from time to time by the Compensation Committee of the Board of Directors in its
discretion.

(b) The Company will maintain directors and officers liability insurance
coverage (which shall include employment practices liability coverage) in a
commercially reasonable amount, consistent with prior practice, to indemnify
Executive from any claims made against him in his capacity as Executive.

(c) It being the intent of the Company to provide maximum protection available
under the law to its officers and directors, the Company shall indemnify the
Executive for any of his actions or omissions in his capacity as an officer or
director of the Company or any subsidiary or affiliate of the Company, to the
full extent the Company is permitted or required to do so by the General Company
Law of Delaware as the same exists or hereafter may be amended. Such
indemnification shall include payment by the Company, in advance of the final
disposition of a civil or criminal action, suit or proceedings, of expenses
incurred by Executive, in his capacity as an officer or director of the Company
or any subsidiary or affiliate of the Company, in defending any such action,
suit or proceeding upon receipt of an undertaking by or on behalf of Executive
to repay such payment if it shall ultimately be determined that he is not
entitled to be indemnified by the Company. The Company may accept any such
undertaking without reference to the financial ability of the Executive to make
such repayment. As used in this paragraph, the term Executive includes his
heirs, executors, and administrators.

 

  6. DUTIES

(a) Executive shall perform such duties and functions as the Board of Directors
shall from time to time determine and Executive shall comply in the performance
of his duties with the policies of, and be subject to the direction of, the
Board of Directors.

(b) During the Term of Employment, Executive shall perform the duties assigned
to him with fidelity and to the best of his ability. Notwithstanding anything
herein to the contrary, and subject to the foregoing, Executive may engage in
other activities so long as such activities do not unreasonably interfere with
Executive’s performance of his duties hereunder.

 

2



--------------------------------------------------------------------------------

(c) Executive shall perform his duties primarily in Wilkes-Barre, PA and/or Palm
Beach, Florida or at such location as may be designated from time to time by the
Board of Directors. Notwithstanding the foregoing, Executive shall perform such
services at such other locations as may be required for the proper performance
of his duties hereunder, and Executive recognizes that such duties may involve
travel.

(d) Nothing in this paragraph 6 or elsewhere in this Agreement shall be
construed to prevent Executive from investing or trading in nonconflicting
investments as he sees fit for his own account, including real estate, stocks,
bonds, securities, commodities or other forms of investments, provided such
activities do not unreasonably interfere with Executive’s performance of his
duties hereunder.

 

  7. AMENDMENT OR ALTERATION

No amendment or alteration of the terms of this Agreement shall be valid unless
made in writing and signed by both of the parties hereto.

 

  8. GOVERNING LAW

This Agreement shall be governed by, and construed and enforced in accordance
with the substantive laws of The Commonwealth of Massachusetts, without regard
to its principles of conflicts of laws.

 

  9. SEVERABILITY

The holding of any provision of this Agreement to be invalid or unenforceable by
a court of competent jurisdiction shall not affect any other provision of this
Agreement, which shall remain in full force and effect.

 

  10. NOTICES

Any notices required or permitted to be given hereunder shall be sufficient if
in writing, and if delivered by hand or courier, or sent by certified mail,
return receipt requested, to the addresses set forth above or such other address
as either party may from time to time designate in writing to the other, and
shall be deemed given as of the date of the delivery or of the placement of the
notice in the event mail.

 

  11. WAIVER OR BREACH

It is agreed that a waiver by either party of a breach of any provision of this
Agreement shall not operate, or be construed as a waiver of any subsequent
breach by that same party.

 

3



--------------------------------------------------------------------------------

  12. ENTIRE AGREEMENT AND BINDING EFFECT

This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof and shall be binding upon and inure to the benefit of the
parties hereto and their respective legal representatives, heirs, distributors,
successors and assigns and supersedes any and all prior agreements between the
parties, whether oral or written. This Agreement may not be modified except upon
further written agreement executed by both parties. Executive agrees that the
Board of Directors may in its sole discretion, during the term of Executive’s
employment with the Company and thereafter, provide copies of this Agreement (or
excerpts of the Agreement) to others, including businesses or entities that may
employ, do business with, or consider employing Executive in the future.
Executive further agrees that any subsequent change or changes in his duties,
compensation or areas of responsibility shall in no way affect the validity of
this Agreement or otherwise render inapplicable any of the provisions of this
Agreement, which shall remain in full force and effect except as may be modified
by a subsequent written agreement.

 

  13. HEADINGS

The paragraph headings appearing in this Agreement are for the purposes of easy
reference and shall not be considered a part of this Agreement or in any way
modify, amend or affect its provisions.

 

  14. COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, under seal,
as of the date and year first above written.

 

CASUAL MALE RETAIL GROUP, INC.     By:   /s/ George T. Porter, Jr.     Date:
4-25-2011 Name:   George T. Porter, Jr.       Its:   Chairman of the
Compensation Committee       Seymour Holtzman     Date: 5-2-2011 Seymour
Holtzman      

 

4